Exhibit 10(aa)

LOGO [g120766untitled-1.gif]

August 22, 2008

Mr. Kenneth “Casey” Keller

6 Thorn Street

Sewickley, PA 15143

Dear Casey:

I am delighted to confirm Alberto Culver’s offer of employment to you on behalf
of our President and Chief Executive Officer, Jim Marino. We believe that you
will find the Alberto Culver Company to be challenging and rewarding in terms of
career growth and potential.

As discussed, this position will be President, US reporting directly to Jim
Marino. The terms of our offer are:

 

1.    Location:    Melrose Park, Illinois 2.    Salary:    $500,000 annually 3.
   Starting Date:    TBD 4.    Benefits:    You will be eligible for all Company
benefits appropriate to your position in the Company including our comprehensive
medical and dental insurance programs as well as life insurance, 401 (k),
executive financial consulting and profit sharing. Your Group Health Plan
becomes effective the first day of your employment. We will fully explain all of
the benefits applicable to your position on the first day of your employment. 5.
   Paid Time Off:    In a full calendar year, your vacation benefit will be
three (3) weeks and nine (9) personal days in accordance with company policy. 6.
   Management Incentive Plan:    You will be eligible to participate in the
Management Incentive Plan. 7.    Stock Options / Shareholder Value Incentive
Plan:    You will be eligible to participate in the Alberto Culver Employees’
Stock Option Plan and Shareholder Value Incentive Plan in conjunction with
Company Policy. For Fiscal 2009, you will receive a stock option grant of 70,000
shares and 150 SVIP units. 8.    Restricted Stock Sign On:    You will receive a
Restricted Stock Grant of 15,000 shares effective on the first day of the month
following your start date, in accordance with the provisions of the 2006
Restricted Stock Plan. 9.    Cash Sign On:    You will receive a one time
payment of $100,000 with the understanding that this amount will be repaid to
the Company if you voluntarily terminate in the first year of your employment
with Alberto-Culver. 10.    Relocation:    You will be eligible to participate
in the company’s relocation program. You will be required to sign a Relocation
Reimbursement Agreement, promising to repay such expenses, were you to
voluntarily leave the company within two years of your hire date. 11.    Change
in Control:    In the event of a change in control, you will qualify for 1.99
times your average W2 earnings, in accordance with the provisions of the Change
in Control Severance Agreement.



--------------------------------------------------------------------------------

LOGO [g120766untitled-1.gif]

This offer is contingent upon passing a drug screen and a satisfactory reference
and background check. Please contact Anna Kociubinski, our Corporate Nurse, at
708-450-3082 as soon as possible to set up an appointment for your drug screen.

Please return to me a signed copy of this letter as acceptance of this
employment offer. An overnight express envelope is included for your
convenience.

We look forward to having you as part of the team. Our plan is to keep setting
records, to see you develop your full potential, and to continue to improve the
quality of our workplace.

Sincerely,

/s/ Mary Oleksiuk

Mary Oleksiuk

Vice President, Global Human Resources

cc: K. Madlinger, J. Marino

Acceptance: /s/ Kenneth C. Keller, Jr.   Date: August 25, 2008